Citation Nr: 1138682	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  09-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a non-specified nerve disorder, claimed as due to exposure to harmful chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a physician. 


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO, among other things, denied entitlement to service connection for nerve damage.  Jurisdiction over this case was subsequently transferred to the VARO in Anchorage, Alaska, and that office forwarded the appeal to the Board.

In June 2011 the Veteran testified during a hearing at the Anchorage RO before the undersigned; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a nerve disorder due to exposure to harmful chemicals at Fort Greely.  The service treatment records reflect that he served at Fort Greely.  The Veteran has also submitted articles indicating that chemical and biological tests were conducted at Fort Greely, possibly including when the Veteran was stationed there.  The Veteran has also submitted an October 2008 letter from Dr. Schurig indicating that he had treated the Veteran since the mid 1980s and the Veteran had been complaining of "weird symptoms" during that time, some of which could be attributed to his service-connected cervical spine disability and others of which "could have been caused by unknown chemicals or environmental factors.  Dr. Schurig also noted hearsay and anecdotal evidence of dangerous chemical testing at Fort Greely during the time the Veteran was stationed there.

During the Board hearing, the Veteran and his wife testified that he had experienced unusual symptoms since shortly after service.  Dr. Sheret also testified, stating that the Veteran had symptoms that could have been due to chemical exposure at Fort Greely, but he did not diagnose a specific disability.

Under the VCAA, VA must provide an examination when there is competent evidence of persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A veteran's report of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the symptoms of a disability may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  The Veteran's representative has requested remand for a VA examination, see April 2011 statement in lieu of VA Form 646, and the Board finds that the Veteran has met his burden in this regard.  There is evidence of persistent or recurrent symptoms that could constitute a disability and physicians have indicated that these symptoms may be associated with chemical exposure at Fort Greely, a place where the Veteran was stationed during at least part of his service and where chemical testing appears to have taken place.  However, the physicians were uncertain as to both the precise diagnosis and its association with chemical exposure; consequently, the evidence is insufficient to decide the claim and remand is warranted for a VA examination as to the nature and etiology of any neurologic or nerve damage related disability.  This should be preceded by an attempt to gather information regarding chemical testing at Fort Greely and the Veteran's presence during the time of such testing.

Accordingly, the case is REMANDED for the following action:

The AOJ schedule the Veteran for a VA examination as to the nature and etiology of any neurologic or nerve damage related disability.  If possible, the examination should be conducted by a physician familiar with the neurologic effects of chemical exposure.   All necessary tests should be conducted.

The claims file must be sent to the examiner for review.  The examiner should review the claims file, in particular the information relating to chemical testing at Fort Greely and the medical opinions expressed as to whether the Veteran has a disability relating to such chemical exposure.

The examiner should first indicate whether the Veteran has a current neurologic disability or disability related to nerve damage.  Then, the examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any such diagnosed disability is related to exposure to harmful chemicals during service.  Based upon the testimony of Dr. Sheret (page 15 of transcript), the examiner must determine whether there is a medically recognized syndrome named Fort Greely syndrome.  If this syndrome does not exist or is not medically recognized, the examiner must clearly state that in the record. 
 
A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion. 
 
If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

